Title: To Thomas Jefferson from Peter Lenox, 14 August 1805
From: Lenox, Peter
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 14th August 1805
                  
                  Having received information of a number of jambs & backs being at Mr. Foxhalls, for the use of the Presidents House, and not having any direction to have them fixd, there being no time to spair for doing the dirty part of our jobs, Take the Liberty to ask whether you wish them fixd, and if so, which Rooms you wish them put in, I have taken the Liberty of having Whitewashing done, in the Hall, pasage, Drawing Room, setting Do and Mr. Epses bed Room before the floor Cloth, or Carpeting is put Down, Sir I have the Honour to be yours with Respect,
                  
                     Peter Lenox 
                     
                  
               